Citation Nr: 0310669	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
spinal stenosis, cervical spine, with disk herniation and 
degenerative changes.

2.  Entitlement to a compensable rating for bilateral tinea 
pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1978 to August 1982 and again from March 1983 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which granted service 
connection for the disabilities at issue, and assigned the 
current ratings.  The foot disability was initially 
characterized as onychomycosis, right great toe.  A May 1998 
rating decision expanded the service connected entity, 
recharacterizing it as bilateral tinea pedis with 
onychomycosis.

The veteran had also initiated appeals from denials of other 
claims, but those claims were either withdrawn (in October 
1997) or granted by the RO (in May 1998).  


REMAND

In June 2002, the Board undertook additional development on 
the instant claims under 38 C.F.R. § 19.9(a)(2).  The 
development was not completed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, __F.3d, Nos. 02-7304, -7305, -7316, (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with the amended 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  

The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

In accordance with the June 2002 development, the Board 
obtained additional VA records of medical treatment, 
including for the disabilities at issue.  This evidence has 
not been considered by the RO and the appellant has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

VA examinations sought have not been completed as of yet.  
Finally, review of the record indicates that the veteran has 
not been apprised of the new criteria for rating 
intervertebral disc syndrome and disorders of the skin.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of what he needs to establish entitlement 
to the benefits sought, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development. 

2.  The RO should ensure that copies of 
complete records of any treatment the 
veteran received for the disabilities at 
issue are associated with the claims 
file.  (Some records have already been 
obtained through development initiated by 
the Board).      

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the nature and 
severity of his service-connected 
cervical spine disorder.  The examiners 
should be provided copies of the revised 
criteria for rating intervertebral disc 
syndrome and should make medical findings 
corresponding to the rating criteria.  
Any necessary tests or studies (should be 
performed.  Send the claims folder to the 
examiners for review.  

4.  The veteran should be scheduled for a 
VA skin examination to determine the 
current severity of his service connected 
disability of the feet (tinea pedis with 
onychomycosis).  The examiner should be 
provided copies of the revised criteria 
for rating skin disorders and should make 
findings corresponding to rating 
provisions.  Send the claims folder to 
the examiners for review.  

5.  The RO should then readjudicate the 
issues on appeal.  This should include 
consideration of all evidence of record, 
including all the evidence added to the 
record since the May 1998 supplemental 
statement of the case, as well as the new 
rating criteria (from their effective 
dates).  Additionally, the RO should also 
consider whether staged ratings are in 
order pursuant to Fenderson v. West, 12 
Vet. App 119 (1999).  
 
If either claim remains denied, the RO should issue an 
appropriate supplemental statement of the case (SSOC) and 
provide the veteran and his representative ample opportunity 
to respond.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.  No 
action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




